*454No triable issue of fact exists as to whether the detention, arrest, or prosecution was supported by probable cause, given that the police found plaintiff in a state of undress on premises identified in a valid search warrant as a drug distribution point, and a controlled substance was recovered from those premises (see Martinez v City of Schenectady, 97 NY2d 78, 85 [2001]; People v Mayo, 59 AD3d 250, 254-255 [2009], affd 13 NY3d 767 [2009]). Concur — Tom, J.P., Moskowitz, Richter and AbdusSalaam, JJ.